Citation Nr: 1634785	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right upper extremity disability, to include right cubital tunnel syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to April 1985, and from January 1986 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2012, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a right upper extremity disability, to include cubital tunnel syndrome.  Initially, and although a January 2010 Formal Finding states the Veteran's service treatment records were unavailable from the Records Management Center (RMC), the September 2009 response from the RMC reflects records were forwarded in response to a Personnel Information Exchange System (PIES) request using Code O16, which pertains to records of exposure to asbestos.  As such, another PIES request under should be made for the complete service treatment records.  

In addition, a January 1986 submarine duty examination report notes a fracture of the right clavicle in a motorcycle accident while on active duty in 1983.  A February 1986 service treatment record notes an injury to the right 1st digit as a result of a fall, and x-ray examination was noted to show a small bony fragment.  A July 1995 examination report shows that the upper extremities were normal.  A June 1998 service treatment record notes that the right hand was smashed while lifting a tool box, and complaints of pain, to include in the fingers, were noted.  An October 1998 record reflects complaints of right elbow pain for six months after injuring it at work, and the assessment was cubital tunnel syndrome.  A June 2000 record reflects a history of cubital tunnel syndrome with increasing signs, to include a positive Tinnel's test, and pain with pronation was noted.  

A March 2010 VA examination report reflects a history of pain and numbness of the palmar skin of the fourth and fifth fingers in 1984, assessed as cubital tunnel syndrome, for which medication and a brace were noted to have been prescribed.  The examiner noted the Veteran's complaints of occasional pain in the right elbow.  

Although the examiner determined that there were no symptoms of cubital tunnel syndrome, the opinion provided does not address the private treatment records in October 2005 reflecting a steroid injection for medial epicondylitis of the right elbow, or VA treatment records in November 2010 reflecting a history of ulnar entrapment of the right elbow.  As such, the opinion is not completely adequate.  Thus, a new VA examination is warranted to determine whether the Veteran in fact has, or has had, the claimed current disability and, if so, to address its possible relationship to service.

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Make another request for the Veteran's service treatment records through appropriate channels.  

2.  Obtain complete VA treatment records since September 2011.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the right upper extremity claim.  The entire claims file should be reviewed by the examiner.   The examiner is to conduct all indicated tests.  

The examiner is to initially identify any current right upper extremity disability, to include whether the Veteran has right cubital tunnel syndrome, or has had it at any point during the claim process.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disability of the right upper extremity, including right cubital tunnel syndrome, had its onset during, or is otherwise related to, his active service.  

The opinion should address the private treatment records reflecting medial epicondylitis of the right elbow in October 2005 and VA treatment records in November 2010 reflecting a history of ulnar entrapment of the right elbow.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015) only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

